NO. 07-06-0192-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 8, 2006

                         ______________________________


              ALLSUP’S CONVENIENCE STORES, INC., APPELLANT

                                            V.

                          PATRICK ANDERSON, APPELLEE


                       _________________________________

           FROM THE 287TH DISTRICT COURT OF PARMER COUNTY;

               NO. 9211; HONORABLE GORDON H. GREEN, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Pending before this Court is Allsup’s Convenient Stores, Inc.’s motion to dismiss this

appeal representing the parties have reached a confidential compromise and settlement

agreement, and they no longer wish to prosecute the appeal. See Tex. R. App. P.

42.1(a)(1). We grant the motion and per the motion assess costs against the party
incurring them. Having dismissed the appeal at the request of appellant, no motion for

rehearing will be entertained and our mandate will issue forthwith.


                                         Don H. Reavis
                                           Justice




                                            2